United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 28, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-51292
                             Summary Calendar




                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,


                                   versus


                       JASON ANTHONY DOMBROWSKY;
                        JON MICHAEL DOMBROWSKY,

                                                  Defendants-Appellants.



           Appeals from the United States District Court
                 for the Western District of Texas
                       USDC No. W-03-CR-86-1


Before JONES, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

           In this appeal, we review the convictions of Defendants-

Appellants,    Jason   and   Jon   Dombrowsky,   for   assaulting    federal

officers in violation of 18 U.S.C. § 111.               For the following

reasons, we uphold the convictions.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
               I.   FACTUAL AND PROCEDURAL BACKGROUND

          On December 10, 2002, Specialist Opal Peters of the

United States Army got into an argument with her husband, Jon

Dombrowsky, at their home on the military base in Fort Hood, Texas,

during which Dombrowsky pushed and threatened to hit Peters.

          Jon’s brother, Jason Dombrowsky, was also present at the

time as he was helping his brother move out of the house.              The

couple had decided to separate because Jon Dombrowsky believed

Peters was cheating on him.

          After the argument, Specialist Peters went to see her

commander,   who    then    contacted       military   police.   Lieutenant

Christopher Smith, an Army Civilian Police Officer, responded to

the call and obtained permission from Peters to enter her home and

question Jon Dombrowsky.         Lieutenant Smith also requested an

additional patrol, Sergeant Newton and Private Rottenberry, who met

with Lieutenant Smith at Peters’ and Dombrowsky’s home.

          When the officers arrived, Lieutenant Smith knocked on

the door and identified himself as a military policeman, saying

that he was there to speak with Jon Dombrowsky to investigate an

assault complaint.         Jason Dombrowsky opened the door part-way,

allowing Lieutenant Smith to see Jon Dombrowsky inside the home.

Lieutenant Smith and Sergeant Newton then made their way past Jason

Dombrowsky, who was still standing at the door.




                                        2
           Sergeant Newton requested that Jason Dombrowsky leave the

house, but Jason refused.       Sergeant Newton then grabbed Jason by

the arm to attempt to forcibly remove him from the house.              After

Jason pushed Sergeant Newton away twice and made a move to punch

Sergeant Newton, Lieutenant Smith intervened by spraying Jason with

pepper spray.    Jon Dombrowsky then attacked Lieutenant Smith with

his own can of pepper spray.               After scuffling for a while,

Lieutenant Smith withdrew his pistol and ordered Jon Dombrowsky to

the ground.     By that time Sergeant Newton had handcuffed Jason

Dombrowsky and the incident was over.

           Following a bench trial, Jason and Jon Dombrowsky were

each convicted of assaulting a military police officer while the

officer was performing his official duties. Jason was sentenced to

eight months’ imprisonment and two years’ supervised release.            Jon

was sentenced to ten months’ imprisonment and two years’ supervised

release.   Both Jason and Jon timely filed notices of appeal.

           On appeal, the Dombrowskys argue that the evidence was

insufficient    to   support   their   convictions   in   light   of   their

affirmative defense of self-defense.         Jason Dombrowsky argues that

the officers had no right to enter the home and that Sergeant

Newton initiated physical contact.          Jon Dombrowsky argues that he

was therefore justified in defending his brother.




                                       3
                          II.   STANDARD OF REVIEW

            We review the sufficiency of the evidence supporting a

conviction after a bench trial by determining whether the finding

of guilt is supported by substantial evidence sufficient to justify

the trial judge’s conclusion beyond a reasonable doubt that the

defendant is guilty.       See United States v. Mathes, 151 F.3d 251,

252 (5th Cir. 1998).      It is not our task to weigh the evidence or

determine the credibility of witnesses, but instead we view all of

the evidence in the light most favorable to the Government and

defer to all reasonable inferences drawn by the trial court.                 See

United States v. Ybarra, 70 F.3d 362, 364 (5th Cir. 1995).

                   III.   SUFFICIENCY OF THE EVIDENCE

            To obtain a conviction for assaulting a federal officer,

the Government must prove forcible assault or resistance of a

federal officer while engaged in the performance of official

duties.    See United States v. Moore, 997 F.2d 30, 35 n.8 (5th Cir.

1993).    The Government need not prove that the defendants intended

to injure the officers, but the Government must show that the

defendants intended the assault.             See United States v. Feola, 420

U.S. 671, 684 (1975).

            As   the   above    stated       facts   convey,   Jason   and   Jon

Dombrowsky intended to assault the federal officers.              However, the

crux of their argument on appeal is that the officers did not have

a right to enter the home or to arrest them, and thus, the


                                         4
Dombrowskys were justified in defending themselves from what the

Dombrowskys argue was the officers acting beyond the scope of their

authority and with excessive force.

            An officer is considered to be engaged in his official

duties and thus protected by the statute, 18 U.S.C. § 111, if he is

performing the functions for which he is employed, if he is acting

in good faith and in the colorable performance of his duties, and

if he is not on “a frolic of his own.”             See United States v. Lopez,

710 F.2d 1071, 1074 (5th Cir. 1983).

            In this case, there is substantial evidence that the

officers    were    engaged   in    the       performance   of   their   duties.

Lieutenant Smith was responding to a domestic violence call from

Specialist Peters.       Even if this information was insufficient to

provide    Lieutenant    Smith     with       probable   cause   to   arrest   Jon

Dombrowsky, a federal officer is protected from assault under 18

U.S.C. § 111, even if he is effecting an arrest without probable

cause.    Id. at 1074.

            Furthermore, the Dombrowskys’ claim that the force used

by Sergeant Newton in attempting to escort Jason Dombrowsky from

the home was excessive also fails.                The trial court heard the

testimony of both the officers and the Dombrowskys, and the court

simply found the officers’ testimony to be more credible.                  It is

not our duty to second-guess the trial court’s determination of

credibility.       See Ybarra, 70 F.3d at 364.



                                          5
          Finally,    Jason    Dombrowsky    argues   that   there   is   no

evidence that his slap of Sergeant Newton’s hand was forceful or

that his pushing of Sergeant Newton was done with the intent to

forcibly assault.    However, any physical contact by which a person

forcibly assaults, resists, impedes, intimidates, or interferes

with a federal officer in the performance of their duties in

punishable under 18 U.S.C. § 111.         See United States v. Ramirez,

233 F.3d 318, 322 (5th Cir. 2000).        Jason Dombrowsky conceded that

he intended to slap and push Sergeant Newton, and there is no

assertion that the physical contact was an accident.            Thus, the

evidence is sufficient to establish that Jason intended to forcibly

assault Sergeant Newton.

                              IV.   CONCLUSION

          For the foregoing reasons, the convictions of Jason and

Jon Dombrowsky are AFFIRMED.




                                      6